Citation Nr: 0326615	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  99-00 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On May 15, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Ask the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
to provide any information that might 
corroborate the veteran's alleged in-
service stressors.  Please provide 
USASCRUR with the following 
information:
-The veteran reported that from 
December 1967 to April 1968 he was 
attached to the 3rd Bde 4th Infantry Div. 
stationed at Duc Pho; he reported that 
from April 1968 to September 1968 he 
was attached to the 20th Inf Americal 
Div. stationed at LZ Uptight and LZ 
Buffalo, New York; and he reported that 
he was assigned to the G Bttry 29th 
Artillery from November 1967 to 
November 1968.
-Service personnel records show that 
the veteran was a FA Rkt Crmn (Field 
Artillery Rocket Crewman) as of October 
27, 1967; and that he was a Searchlight 
Crewman as of April 7, 1968.  
-Service personnel records of military 
Appointments show that he was with Para 
7-19a AR 600-200 as of August 30, 1967; 
with SO 244 1st Bn 44th Arty as of 
December 6, 1967; with SO 84 1st Bn 44th 
Arty as of April 7, 1968; and with SO 
258 Hq 1st Bn 44th Arty as of November 
12, 1968.
-Service personnel Records of 
Assignment show that he was assigned as 
a Btry G (SLT) Crewman, 29th Arty 
USARPAC - Vietnam, as of December 7, 
1967; as a Btry G (SLT) Section Chief, 
29th Arty, USARPAC - Vietnam, as of 
March 1968; and that he was en route to 
CONUS as of November 21 1968.  
Personnel records also show 
participation in three Vietnam 
campaigns.  
-Provide copies of the veteran's 
service personnel records.
-The veteran reported the following 
stressors: providing light for convoys, 
patrols, and perimeter illumination, 
and drawing sniper or mortar fire 
approximately twice per week during 
such activities; witnessing a 2 1/4 ton 
truck blown up by a land mine with body 
parts flying while shining the 
searchlight down Highway One for a 
convoy; providing white light 
illumination for "Dusters" and "Quad 
50's"; and the death a fellow soldier 
in his unit named Billy Strickland.  
-The USASCRUR should be requested to 
supply unit histories for the units to 
which the veteran was attached or 
appointed, and ascertain, to the degree 
possible, corroboration available for 
the veteran's alleged stressors.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





